ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant questions the conclusion reached in our original opinion that the trial court was not shown to have committed error in overruling. appellant’s second application for a continuance, and especially urges that we were not justified under the record in saying that the witness Bancroft had “moved” to the State of Tennessee.
The application for continuance was based upon the absence of three witnesses, Moffett, Kiser and .Bancroft. Moffett appeared and testified. Kiser was wanted to testify as to an assaúlt made upon him by Starling, the party alleged to have been assaulted by appellant, of which difficulty with Kiser appellant had knowledge. Starling, while a witness, admitted all the material matters to which Kiser would have testified.
The application for continuance states that Bancroft was at the time “in the State of Tennessee, his exact location in said State being unknown to” appellant. Further than this there is no statement in the application as to the then “residence” of the witness. One of appellant’s attorneys testified upon the hearing of the application that for the first time on the morning the *365application was presented he learned that Bancroft' was absent, and that “in all probability this witness can be located and if he is beyond the jurisdiction of this court his depositions can be taken before the next term of this court. I have been told that he is somewhere in the State of Tennessee, and' I asked the San Angelo Standard this morning to locate him.” This, however, is not in the application. We think our statement in the original opinion that the witness had “moved” to Tennessee is not borne out by the record. It simply fails to show whether, if there, it was temporary or otherwise.
We do not discuss further the question suggested because in again examining the application for continuance.we observe an unfortunate omission therefrom of one of the indispensable requisites of a second application for continuance by the defendant. Art. 544 C. C. P. requires such application, in addition to those necessary in a first application, to state: “1. That the testimony can not be procured from any other source known to the defendant.” The application does contain that statement. “2; That the defendant has reasonable expectation of procuring the same (the testimony) at the next term of the court.” The latter averment is wholly lacking and has many times been held to "be indispensable. Smith v. State, 22 Tex. Cr. R. 316, 3 S. W. 684; Goode v. State, 57 Tex. Cr. R. 220, 123 S. W. 597; Meyers v. State, 62 S. W. 750; Bacon v. State, 61 Tex. Cr. R. 206, 134 S. W. 691; Johnson v. State, 114 Tex. Cr. R. 639, 26 S. W. (2d) 256; Perkins v. State, 120 Tex. Cr. R. 399, 46 S. W. (2d) 672; Beckwith v. State, 104 Tex. Cr. R. 467, 284 S. W. 546; Williams v. State, 120 Tex. Cr. R. 288, 49 S. W. (2d) 772; Caldwell v. State, 127 Tex. Cr. R. 164, 75 S. W. (2d) 259; Smith v. State, 141 Tex. Cr. R. 387, 148 S. W. (2d) 844.
For the reason last stated the motion for rehearing must be overruled, and it is so ordered.